Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims filed 07/02/2022 have been acknowledged. Claims 1 and 9 have been amended. Claim 28 – 30 have been cancelled. Applicant’s amendments to the claims overcomes the rejection made under 35 U.S.C. 103 previously set forth in the Final Office Action of 05/02/2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 6, 8, 25, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot et al (WO2015136001A1, of record), hereinafter, Poirot, and Barsov (Barsov, Eugene V. Immunotherapy vol. 3,3 (2011): 407-21, of record).
This is a provisional nonstatutory double patenting rejection.
	The co-pending claims recite an isolated polynucleotide encoding a chimeric antigen receptor comprising an extracellular domain having an FN3 domain that binds to BCMA and comprising an amino acid sequence of SEQ ID NO: 8-44, a hinge region of SEQ ID NO: 3, a transmembrane domain of SEQ ID NO: 4, and an intracellular signaling domain comprising a costimulatory domain of SEQ ID NO: 5 and a primary signaling domain of SEQ ID NO: 6 (co-pending claims 14 and 17). The amino acid sequences of the hinge region, FN3 extracellular domains, transmembrane domains, and intracellular signaling domains correspond to the SEQ ID NOs presently recited in the instant claims. The nucleic acid encoding the CAR renders the polypeptide obvious. 
The co-pending claims do not teach that the T cell is an immortalized T cell line that does not express at least one endogenous T cell receptor and beta-2-microglobulin (B2M). 
However, Poirot teaches an engineered T cell in which beta 2-microglobulin (B2M) and at least one T cell receptor component such as TCR-alpha are knocked out to make the T cell less alloreactive (see entire document, in particular, Abstract, Summary of Invention, and Claims). Specifically, the inhibition of expression of B2M is achieved by using an antisense oligonucleotide, ribozyme, or interfering RNA (RNAi) molecule. Further, a TAL-nuclease, meganuclease, zing-finger nuclease (ZFN), or RNA guided endonuclease (such as, Cas9) can be used to selectively inactivate genes encoding components of the TCR complex, including those involved in self recognition (Page 6, Ln. 1-9). 
Barsov further teaches the immortalization of human antigen-reactive T cells by introducing the ectopically expressed TERT gene (see entire document, in particular, Pages 8 – 11 under “TERT-immortalized Human T cells maintain Antigen Specificity & Primary Cell Characteristics” section).
It would have been obvious to one of ordinary skill in the art to modify the CAR T cells disclosed by co-pending claims such that they are immortalized and do not express an endogenous T cell receptor and beta-2-microglobulin. One of ordinary skill in the art would have been motivated to do so because knocking out an endogenous T cell receptor and beta-2-microglobulin make the T cells less alloreactive and TERT immortalization can be used to increase the survival of the T cells and to protect them from apoptosis (Page 9, Para. 2 under “Immortalization of human T-cell lines & clones by TERT overexpression” section). Therefore, one would expect that an immortalized engineered CAR T cell lacking an endogenous T cell receptor and beta-2-microglobulin can effectively provide prolonged expansion and anti-tumor activity in vivo as well as have reduced immunogenicity. 

Claims 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot and Barsov as applied to claims 1, 2, 3, 5, 6, 8, 25, 26, and 27 above, and further in view of Valton et al. (WO2015075195A1, of record), hereinafter, Valton, and Brando et al, (Brando, Clara, et al. Journal of leukocyte biology 78.2 (2005): 359-371, of record), hereinafter Brando.
This is a provisional nonstatutory double patenting rejection.
The inventions rendered obvious by the teachings of the co-pending claims in view of Poirot and Barsov have been discussed above and differ from the instant claimed invention in that knocking out KIR3DL2 is not disclosed.  
	However, Valton teaches methods of making engineered T cells for treating cancer (see entire document particularly the paragraph spanning pages 3 and 4).  It is further taught that T cells express immune checkpoint genes that down-modulate or inhibit immune responses, and that inactivating such genes in engineered T cells is expected to increase their therapeutic efficacy (see particularly page 19 under “Inactivation of Immune Checkpoint Genes”).  
Brando teaches that KIR3DL2 is an inhibitory receptor expressed on TALL-104 cells that inhibits TALL-104-mediated killing of target cells (see entire document, in particular, Abstract and “Role of NK cell receptors on effector function” section). 
	It would have been obvious to one of ordinary skill in the art to modify the CAR T cell disclosed by the co-pending claims in view of Poirot and Barsov such that KIR3DL2 is knocked out. One of ordinary skill in the art would have been motivated to make such a modification in order to enhance the effector function of the CAR T cells against target cells such as those expressing BCMA or other tumor associated antigens. This is because Valton teaches that immune cells in which inhibitory receptors have been removed have increased therapeutic efficacy and Brando teaches that KIR3D2L is an inhibitory receptor expressed on TALL-104 cells.  Therefore, one would expect that a CAR T cell in which KIR3DL2, TCR-alpha, and beta-2 microglobulin are not expressed can be used to more effectively target cells of interest such as cancerous cells. 

Claims 9, 10, 11, 13, 14, and 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot and Barsov as applied to claims 1, 2, 3, 5, 6, 8, 25, 26, and 27 above, and further in view of Kruse et al. (Kruse, Carol A., et al. Cancer research 60.20 (2000): 5731-5739, of record), hereinafter Kruse.  
This is a provisional nonstatutory double patenting rejection.
The co-pending claims in view of Poirot and Barsov teaches all of the limitations of the claimed invention as discussed above except that the engineered immortalized T cell line comprising a chimeric antigen receptor (CAR) is TALL-104. 
However, Kruse teaches that TALL-104 is an IL-2-dependent human leukemic T-cell line that bear surface markers typical of CTLs and natural killer cells and display a MHC non-restricted tumoricidal activity, even after IL-2 deprivation (see entire document, in particular, Para. 3 under “Introduction”). 
It would have been obvious to one of ordinary skill in the art to modify the engineered immortalized T cell line comprising a CAR disclosed by the co-pending claims in view of Poirot and Barsov such that the T cell line is TALL-104. One would have been motivated to make such a modification because the TALL-104 cell line has the ability to discriminate between tumor and normal cells. The usefulness of lethally irradiated TALL-104 cells for treating a variety of tumors in cellular therapy schemes has been proposed after extensive preclinical studies. Further, allogeneic TALL-104 cells, used in place of the alloreactive CTLs, offer the advantage of not needing to be cultured individually for each patient but, rather, can be produced en batch for a large number of patients (Para. 2- 3 under “Introduction”). Therefore, one of ordinary skill in the art would expect that an engineered immortalized TALL-104 cell line comprising a CAR can effectively be used to target tumor cells in vivo. 

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot, Barsov and Kruse as applied to claims 1-3, 5, 6, 8-11, 13, 14, 16, 25, 26, and 27 above, and further in view of Valton et al. (WO2015075195A1, of record), hereinafter, Valton and Brando et al (Brando, Clara, et al. Journal of leukocyte biology 78.2 (2005): 359-371, of record), hereinafter Brando. 
This is a provisional nonstatutory double patenting rejection.
The co-pending claims in view of Poirot, Barsov, and Kruse teaches all of the limitations of the claimed invention as discussed above except that the TALL-104 cell line comprising a CAR does not express the endogenous T cell receptor KIR3DL2. 
However, Valton teaches methods of making engineered T cells for treating cancer (see entire document particularly the paragraph spanning pages 3 and 4).  It is further taught that T cells express immune checkpoint genes that down-modulate or inhibit immune responses, and that inactivating such genes in engineered T cells is expected to increase their therapeutic efficacy (see particularly page 19 under “Inactivation of Immune Checkpoint Genes”).  
Brando teaches that KIR3DL2 is an inhibitory receptor expressed on TALL-104 cells that inhibits TALL-104-mediated killing of target cells (see entire document, in particular, Abstract and “Role of NK cell receptors on effector function” section). 
	It would have been obvious to one of ordinary skill in the art to modify the CAR T cell disclosed by Ostertag in view of Poirot, Barsov, and Kruse such that KIR3DL2 is knocked out. One of ordinary skill in the art would have been motivated to make such a modification in order to enhance the effector function of the CAR T cells against target cells such as those expressing BCMA or other tumor associated antigens. This is because Valton teaches that immune cells in which inhibitory receptors have been removed have increased therapeutic efficacy and Brando teaches that KIR3D2L is an inhibitory receptor expressed on TALL-104 cells.  Therefore, one would expect that a CAR T cell in which KIR3DL2, TCR-alpha, and beta-2 microglobulin are not expressed can be used to more effectively target cells of interest such as cancerous cells. 
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
With respect to the Non-Statutory Double Patenting rejection over the claims of co-pending application 17/396,517, Applicant argues that the amendment to claim 1 which incorporates the limitations of claim 29 renders the claims allowable. 
In response to applicant’s arguments, the Examiner reiterates that the claims of the ‘517 application, which has an earlier effectively filing date, recite an isolated polynucleotide encoding a CAR comprising extracellular domains having the amino acid sequences of SEQ ID NOs: 8-16 and 18-44, which correspond to SEQ ID NOs: 8-16 and 18-44 recited in the instant claims. Therefore, the claims of the co-pending ‘517 application in view of Poirot and Barsov, are obvious variants of the instant claims. As such, the non-statutory double-patenting rejection over the co-pending application 17/396,517 is maintained. 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644